PER CURIAM.
The record, however, contains evidence that she was at least in apparent good health prior to the accident and that she attended to her affairs and was able to get about and that since the injuries sustained by her eight months prior to her death, she was confined to her bed under care of doctors and nurses until she died.
We are unable, in view of the record, to disturb the verdict. It is true that no expert testimony was offered but the jury has a right *627to consider such circumstances as were presented in evidence, and give whatever reasonable inference these facts and circumstances, in their opinion, justify.
We find no error in the record and the judgment of the Common Pleas Court will therefore be affirmed.
(Sullivan, PJ., Vickery and Levine, JJ., concur.)